DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0313667 (US ‘667) in view of JP 2014-110263 (JP ‘263).
As to Claim 1, US ‘667 discloses a pressure sensitive adhesive that can be comprised of two adhesive layers (para. 0052) wherein the conductive particles can have various shapes including needle, fiber, flake or spike shapes and can further include non-conductive particles coated with conductive materials (para. 0046) wherein one layer can contain a lower amount of conductive material relative to the base resin i.e. adhesive material (para. 0052) i.e. the layer containing the lower amount of conductive material would proportionally contain a higher amount of adhesive. 
However, US ‘667 fails to disclose the use of a combination of dendritic particles and conductive particles that are a non-conductive core coated with a conductive metal.
As to the difference, JP ‘263 notes that high aspect ratio particles such as needle particles and dendritic particles have anchoring effects on adjacent layers (para. 0020, 0035).  Further JP ‘523 notes the conductive layers can additionally contain alternate shapes of particles including spherical particles (para. 0037).
It would have been obvious to modify the adhesive material of US ‘667 to utilize both the coated conductive particles of US 
As to Claim 3, US ‘667 fails to disclose a non-conductive core particles being coated by the metals required in Claim 3.
As to the difference, it would have been obvious to one of ordinary skill in the art to use a coating of noble metal such as gold or palladium to coat the non-conductive particle for an obvious advantage of using a metal that would not oxidize and lose conductivity in storage. 
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘263 in view of US ‘667.
As to Claim 1, JP ‘263 discloses an adhesive composition (para. 0020) that is comprised of a resin layer that contains rod like conductive particles, a resin layer that is made of the same material that does not contain conductive particles and a release film (para. 0045,0048) wherein the rod like particles can be dendritic particles (para. 0034) and the conductive particles can further contain coated conductive particles (para. 0032,0037).  Since the resin layer without conductive particles can be made of the same material as the conductive layer, the Examiner construes said layer as adhesive also.

As to the difference, JP ‘263 disclose the composition can contain coated particles comprised of conductive cores further coated with conductive metal coatings such as gold and nickel (para. 0032).  US ‘667 also discloses the use of particles comprised of non-conductive cores coated with conductive materials (para. 0046). 
It would have been obvious to one of ordinary skill in the art to utilize the coated particles of US ‘667 in the composition of JP ‘523 for the obvious advantage of utilizing particles that would be lower in cost i.e. not made of pure metal while still achieving the same effect i.e. establishing a conductive composite.
As to Claim 2, see discussion of Claim 1 above.
As to Claim 3, both US ‘667 and JP ‘263 fail to disclose a coated particle comprised of a non-conductive core coated with the metals recited. 
As to the difference, it would have been obvious to one of ordinary skill in the art to use a coating of noble metal such as gold or palladium to coat the non-conductive particle for an obvious advantage of using a metal that would not oxidize and lose conductivity in storage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 




/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        

/jt/ 6/1/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761